Citation Nr: 0408286	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-18 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran served on active duty from November 1965 to 
September 1968.  Service in Vietnam is indicated by the 
evidence of record. 

The veteran was granted service connection for a psychiatric 
disorder at some time prior to January 1974; however, the 
veteran's records were subsequently lost.  In a January 1974 
rating decision, the RO confirmed the establishment of 
service connection for anxiety neurosis, with a 10 percent 
disability rating assigned effective from October 11, 1968 
and a 50 percent rating effective from November 1, 1970.  
Subsequent to a diagnosis of PTSD in December 1993, the 
veteran's psychiatric disorder has been denominated by the RO 
as PTSD, beginning with a February 1994 rating decision.  
  
The veteran underwent a VA examination in July 2001; in the 
September 2001 rating decision here on appeal, the RO 
confirmed and continued the previously assigned 50 percent 
rating.  The veteran disagreed with the September 2001 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in November 2002.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by irritability, social 
withdrawal and sleep disturbance, reflective of occupational 
and social impairment with reduced reliability and 
productivity.

2.  The veteran has been diagnosed with non service connected 
alcohol dependence as well as physical disabilities such as 
lumbar spine disability and stroke residuals which have been 
found by medical examiners to impact upon his overall level 
of functioning, but which are not service connected.


CONCLUSION OF LAW

The criteria for a higher disability rating for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
September 2001 rating decision, by the October 2002 statement 
of the case (SOC), and by the April 2003 supplemental 
statement of the case (SSOC), of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, detailed notice of the pertinent 
provisions of the VCAA was included in the October 2002 SOC, 
and in a letter sent to the veteran in December 2003.  
Crucially, the veteran was informed by means of these 
documents as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  
These documents explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Moreover, the December 2003 letter 
specifically informed the veteran that he needed to submit 
evidence that his condition had worsened.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though both documents 
requested a response within 30 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent]. 

The Board finds that the notice provided by the RO was not 
invalid in that it came after the September 2001 rating 
decision.  The claim was in fact readjudicated in April 2003, 
after the October 2002 SOC was issued.  The Board believes 
that any due process concerns have been eliminated by the 
readjudication of his claim.

The Board notes that the fact that the veteran's claim was 
readjudicated by the RO in April 2003, prior to the 
expiration of the one-year period following the October 2002 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the notice sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the claim was readjudicated after the 
October 2002 notice was sent.  Therefore, the Board finds 
that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the veteran identified VA hospital records in 
his March 2001 claim.  The RO requested and obtained those 
records as well as other VA treatment records for the period 
on appeal.  The RO also arranged for a VA examination; the 
report of that examination was obtained and associated with 
the veteran's VA claims folder.  The RO also obtained copies 
of the veteran's Social Security Administration (SSA) 
disability records.  There is no indication that there exists 
any evidence which has a bearing on this case which has not 
been obtained.  The veteran did not respond to requests of 
the RO for additional evidence in October 2002 and December 
2003.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his substantive appeal 
that he did not want a Board hearing, and he did not request 
a hearing before the RO in connection with this appeal.  The 
veteran's  representative has submitted written argument in 
his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  See 
38 C.F.R. § 4.21 (2003) [application of rating schedule].

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is rated under 38 C.F.R. § 
4.130, Diagnostic Code 9411 [PTSD].  The Board finds this to 
be the most appropriate diagnostic code, primarily because it 
pertains specifically to the diagnosed disability in the 
veteran's case (PTSD).  The Board notes that, with the 
exception of eating disorders, all mental disorders, 
including PTSD are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

The provisions of Diagnostic Code 9411 read as follows: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with alcohol abuse.  The law precludes 
compensation for primary alcohol abuse disabilities, and 
secondary disabilities that result from primary alcohol 
abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
However, the United States Court of Appeals for the Federal 
Circuit in Allen determined that 38 U.S.C. § 1110 does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.

In this case, the veteran's alcohol dependence is not service 
connected, and the issue of whether the veteran's alcohol 
dependence is secondary to his service-connected PTSD is not 
before the Board.  In any event, the Board notes that it is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  

While the medical evidence of record does not contain a 
breakdown of the specific symptoms attributable to alcohol 
abuse, the Board finds that there is clear support in the 
medical evidence for the conclusions that at least some of 
the veteran's overall level of impairment is attributable to 
his alcohol abuse.  During the July 2003 VA examination, the 
veteran reported that he was drinking to the point of 
intoxication at least three days a week.  The examiner 
diagnosed alcohol dependency.  Moreover, a March 1998 VA 
examiner noted the veteran's then recent relapse into alcohol 
abuse and specifically found that it would contribute to his 
impairment in functioning.  Based on this objective medical 
evidence, the Board finds that in determining the overall 
level of impairment, it may fairly consider the veteran's non 
service-connected alcohol dependence as a contributing factor 
with respect to his social and industrial impairment.

The Board also notes that, in addition to his PTSD, the 
veteran suffers from numerous physical problems, including 
degenerative arthritis of the spine and residuals of a stroke 
in 1993.  Significantly, the July 1994 SSA disability 
determination listed the veteran's degenerative arthritis of 
the spine as a coequal factor along with his PTSD in its 
determination that he was entitled to disability benefits.  

Although the SSA's determination is not dispositive of the 
veteran's claim, it is evidence which must be considered. VA 
is not bound by the findings of disability and/or 
unemployability made by other agencies, including the Social 
Security Administration.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991). However, while a SSA decision is not 
controlling for purposes of VA adjudication, it is 
"pertinent" to a veteran's claim.  See Martin v. Brown, 4 
Vet. App. 136, 140 (1993); see also Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992) [holding that VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA benefits]. 

In this case, the Board is persuaded by the SSA 
determination, as well as other evidence of record which 
indicates that a significant portion of the veteran's 
occupational impairment is due to physical disability and 
alcoholism.  The Board therefore believes that the evidence 
supports attribution of a  portion of the veteran's 
occupational impairment to his non service-connected physical 
disabilities and alcoholism.  



 Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

With reference to the criteria for a 70 percent evaluation, 
listed above, the Board can identify no evidence indicative 
of or consistent with obsessional rituals which interfere 
with routine activities.  

Further, the evidence is not consistent with speech which is 
intermittently illogical, obscure, or irrelevant.  Indeed, 
the veteran's speech was described as spontaneously 
conversational by the July 2001 VA examiner.  At that time, 
his speech was normal in rate, flow and intensity.  The 
content of his verbal production was said to reveal logical 
thought processes.  His speech was described as goal directed 
and his English language usage and knowledge of word meanings 
was said to indicate an average intelligence.  Similarly, in 
a March 2001 hospital report and in a March 1998 VA 
examination report, the veteran's speech was described as 
being of normal rate.  

The veteran's thought processes are similarly intact.  While 
the May 1998 psychological assessment and a March 2001 
hospital evaluation show some short-term memory problems, the 
March 1998 and July 2001 VA examiners found no evidence of a 
thought disorder.  

The evidence does not show symptoms consistent with near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  The 
veteran has not reported panic attacks.  The veteran has 
described flashbacks, intrusive thoughts and nightmares, but 
these do not appear to be of the intensity or near-continuous 
nature contemplated by this criterion.  The veteran has also 
reported feelings of depression and frustration.  In a May 
1998 psychological evaluation, the veteran described himself 
as "very depressed".  However, in a July 1996 hospital 
report, the veteran attributed his feelings of depression and 
loneliness to the ending of his marital relationship.  In a 
May 2001 psychological report, the veteran's mood was 
described as stable.  While the veteran has reported symptoms 
of depression, there is nothing in the records to indicate 
that such symptoms have reached or are currently at the point 
that they affect the veteran's ability to function 
independently, appropriately and effectively.  Indeed, the 
March 1998 examiner specifically found that the veteran did 
not exhibit inappropriate behavior.

The evidence does not show symptoms consistent with impaired 
impulse control (such as unprovoked irritability with periods 
of violence).  The veteran clearly has a history of problems 
related to anger, apparently dating back to his time in the 
service.  The veteran described himself as short-tempered 
during the July 2001 evaluation.  He stated that this has 
resulted in arguments with his wife.  He expressed concern in 
the March 2001 hospital report that he did not want his 
irritability to affect his relationship with his wife and 
stepdaughter.  

In May 1998, the veteran reported a history of hallucinations 
and flashbacks, including a past incident where he held his 
family at knifepoint.  However, no such violent episodes have 
been recently reported, and in fact the veteran denied any 
violent outbursts in the March 1998 examination.  At that 
time he was found not to exhibit inappropriate behavior.  

The evidence is not consistent with spatial disorientation.  
The veteran has consistently been found to be properly 
oriented.  Nor is there evidence consistent with neglect of 
personal appearance and hygiene.  Indeed, he was found to 
have good personal hygiene in March 1998 and to be adequately 
groomed in July 2001.  In May 1998, the veteran's appearance 
was within expected limits.  

Although the veteran stated in the July 2001 evaluation that 
he admitted to suicidal thoughts, he stated that he denied 
having either a plan or intent.  The veteran has at other 
times stated that he didn't care whether he lived or died.  
The veteran stated in  May 1998 that he was going to jump in 
front of a train in 1996 until his sister stopped him.  
However, he was not clear as to whether he actually made an 
attempt at that time.  There is no clearly documented history 
of suicide attempts.  The veteran stated in May 1998 that he 
was not currently suicidal and that his kids and grandkids 
were reasons why he would not attempt to end his life.  The 
veteran also denied suicidal or homicidal ideation in April 
2001, March 2001 and during the March 1998 examination.  
Accordingly, the Board concludes that while the veteran has 
intermittently experienced suicidal thoughts in the past, 
this does not appear to characterize his current condition.

With respect to an inability to establish and maintain 
effective relationships, the Board finds that the veteran has 
some difficulty with respect to relationships.  In the July 
2001 evaluation, the veteran reported that he had been 
divorced twice and was married to his third wife at that 
time.  They were living with her two children and the 
veteran's in-laws.  The veteran stated that he spent his time 
doing housework and gardening and doing crafts.  The veteran 
reported that he was increasingly short-tempered.  He stated 
that his irritability resulted in arguments with his wife, 
and that he was more inclined to separate himself from his 
family and children and to retreat to his workshop or garage.  
In March 1998, the veteran was found to have poor 
interpersonal relationships and a difficulty showing his 
emotions.  

However, despite the demonstrated difficulties with respect 
to social relationships, the Board finds that this criteria 
essentially comes down to the term "inability."  The 
veteran is clearly able to function socially, as has been 
demonstrated by the maintenance of functional family 
relationships and some relationships outside the family.  The 
May 1998 evaluation showed that he remains in regular and 
satisfying contact with his children, and despite the impact 
of his irritability on his current marriage, the veteran 
appears to have maintained a good relationship with his wife.  
While the veteran may be withdrawn and having difficulty 
coping with others, the evidence does not demonstrate that he 
is unable to do so.

Finally, as to a difficulty in adapting to stressful 
circumstances (including work or a worklike setting), in the 
July 2001 evaluation, the veteran was noted to be medically 
retired since 1992.  As discussed in detail with respect to 
the Mittleider analysis above, the evidence clearly supports 
attribution of the veteran's occupational impairment in 
coequal portions to his service-connected PTSD and non 
service-connected physical disabilities.  

With respect to stressful circumstances outside of the work 
environment, the Board also notes that the veteran stated in 
a March 2001 evaluation that he recently withdrew from his 
volunteer duties at his American Legion post due primarily to 
the stresses of the position and was planning to focus more 
on positive activities such as his crafts.  The Board notes 
that, while this is clearly the kind of behavior contemplated 
by this criterion, it is not entirely consistent with a 
"difficulty in adapting to stressful circumstances," but in 
fact represents an attempt by the veteran to control stress 
while still remaining socially engaged by focusing on 
activities that he enjoys.  

In any event, considering the multiple factors which 
contribute to the veteran's occupational impairment noted 
above, including alcohol abuse and numerous physical 
problems, the Board does not find such evidence consistent 
with the criteria for a 70 percent rating.

Overall, the Board finds that, while some of the criteria 
discussed above are at least partially met in this case, the 
evidence does not show a level of symptomatology which 
overall approximates the 70 percent level.  See 38 C.F.R. 
§ 4.7 (2003).  The strongest evidence in favor of the 
veteran's claim relates to his difficulties with 
irritability, depression and sleep impairment.  However, the 
Board finds, as stated above, that these symptoms are simply 
not reflective of the criteria for a 70 percent rating.  
Moreover, such symptoms have at least in part been attributed 
to the veteran's alcohol dependence and non-service connected 
physical disabilities.  

The Board has considered the GAF score of 38 assigned in 
connection with the  July 2001 VA psychiatric examination.  
This same score is also shown on a March 2001 hospital 
summary.    However, both the March 2001 VA hospitalization 
and the July 2001 VA examination report make it clear that a 
significant component of the veteran's psychiatric problems 
was alcohol abuse.  The diagnoses both in March 2001 and in 
July 2001 were PTSD and alcohol abuse/dependence.  This, the 
GAF score was reflective of the veteran's alcohol problem as 
well as his PTSD.

In the opinion of the Board, the assigned GAF score, alone, 
provides no basis for assignment of a higher evaluation in 
this case.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a) (2003).

According to the DSM-IV, a GAF score between 31 and 40 
suggests that psychiatric disability is manifested by some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  As 
discussed above, the facts of record are not consistent with 
those scores.  For example, the evidence does not show that 
the veteran has impairment in reality testing or 
communication or major impairment in several areas.  There is 
no evidence of illogical, obscure or irrelevant speech, no 
evidence of impairment of judgment or thinking.  The veteran 
describes himself as socially withdrawn, but he is still 
involved with his family and he has maintained hobbies and 
other interests.  The veteran's impairment in work is at 
least partially attributable to non service-connected 
problems.  

In short, the veteran's actual PTSD symptoms are not 
consistent with the GAF score of 38, which clearly takes into 
account the non service-connected alcoholism.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
identified no symptomatology or other aspect of the veteran's 
service-connected PTSD which would enable it to conclude that 
the criteria for a 70 percent rating were approximated, and 
the veteran and his representative have pointed to no such 
pathology.  

The Board has also considered whether a 100 percent 
disability rating is appropriate; however, for many of the 
reasons already discussed, the evidence does not support a 
conclusion that the veteran has symptoms of total 
occupational and social impairment which would warrant the 
assignment of a 100 percent disability rating.  

The evidence does not show such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

In determining that a 100 percent disability rating is not 
warranted, the Board relies on the veteran's own statements 
and on the medical evidence of record.  As to the former, the 
veteran himself does not appear to endorse symptoms of the 
overall severity required for a 100 percent rating.  

In denying a 100 percent rating, the Board places great 
weight on the evaluations of the trained psychiatrists who 
have interviewed the veteran.  The clinical findings reported 
and discussed above are generally consistent with 
occupational and social impairment with reduced reliability 
and productivity.  In essence, the objective evidence does 
not disclose the impairment of thought processes required for 
the assignment of a 100 percent rating, and the veteran 
himself does not appear to contend that his thought processes 
are impaired to that extreme.

For the reasons stated, the Board finds that a preponderance 
of the evidence is against a showing that the veteran's PTSD 
warrants an increased rating, but finds that the current 50 
percent rating most closely approximates the level of 
symptomatology reported.  The veteran's claim of entitlement 
to an increased rating for PTSD is accordingly denied.


ORDER

The claim of entitlement to an increased rating for PTSD is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



